Bartol, C. J.,
delivered the opinion of the court.
It is unnecessary to express any opinion in this case, upon the question of the jurisdiction and authority of George W. Ritter, the Justice of the Peace of Baltimore County, to take the acknowledgment of the mortgage from Hatch and wife to Canby, or to take the affirmation of the mortgagee to the *221truth and bona tides of the- consideration thereof, out of the limits of Baltimore County, and within the City of Baltimore.
Conceding that the appellants are correct in the position taken by them, that neither the acknowledgment nor the affirmation was .made as required by the Act of 1856, ch. 154, sec. 112, we are of opinion that the mortgage is good in ^equity against the appellants for the reasons, and upon the authorities stated in the opinion of the Judge of the Superior Court. We refer also to Phillips v. Pearson, 27 Md. 242, in support of the principles upon which the decree below was passed.
A decree will be signed affirming the decree of the Superior Court,. from which this appeal was taken, with costs to the appellees.' ' Decree affirmed.